                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:18-cr-155
                                          JUDGE JAMES L. GRAHAM
MICAH J. HARRIS
                         REPORT AND RECOMMENDATION

      Defendant Micah J. Harris previously pleaded not guilty to an
Indictment, ECF No. 10. The United States and defendant thereafter
entered into a plea agreement, executed pursuant to the provisions of
Rule 11(c)(1)(C),1 whereby defendant agreed to plead guilty to a
Superseding Information that charges him with possession with intent
to distribute a mixture or substance containing a detectable amount of
heroin in violation of 21 U.S.C. § 841 (Count 1), carrying a firearm
in relation to a drug trafficking crime in violation of 18 U.S.C. §
924(c)(1)(A)(i) (Count 2), and being a felon in possession of a
firearm while on court-ordered release in violation of 18 U.S.C. §§
922(g)(1), 3147 (Count 3). Superseding Information, ECF No. 50. The
Superseding Information also contains a forfeiture provision. Id. On
October 16, 2019, defendant, accompanied by his counsel, appeared for
an arraignment and entry of guilty plea proceeding.       Defendant
consented, pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea
before a Magistrate Judge.    See United States v. Cukaj, 2001 WL
1587410 at *1 (6th Cir. 2001)(Magistrate Judge may accept a guilty plea
with the express consent of the defendant and where no objection to
the report and recommendation is filed). Defendant also waived his
right to an indictment in open court and after being advised of the
nature of the charge and of his rights.      See Fed. R. Crim P. 7(b).


      1 The current Plea Agreement, ECF No. 51, includes an appellate waiver
provision that preserves only certain claims for appeal or collateral
challenge. Under the Plea Agreement, defendant also agrees not to contest the
forfeiture provision contained in the Superseding Information.
                                      1
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, drugs, or
alcohol.
      Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.2    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Superseding
Information and the consequences of his plea of guilty to those
charges.     Defendant was also addressed personally and in open court
and advised of each of the rights referred to in Rule 11 of the
Federal Rules of Criminal Procedure.
      Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.      Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on October 4, 2019, represents the
only promises made by anyone regarding the charges in the Superseding
Information.     Defendant was advised that the District Judge may accept
or reject the plea agreement. Defendant was further advised that, if
the Court refuses to accept the plea agreement, defendant will have
the opportunity to withdraw his guilty plea but that, if he does not
withdraw his guilty plea under those circumstances, the District Judge
may impose a sentence that is more severe than the sentence
contemplated in the plea agreement, up to the statutory maximum.
      Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the plea agreement.        He
confirmed that he is pleading guilty to Counts 1 - 3 of the


      2 A competency evaluation and competency hearing were held in this case.
See Motion to Determine Competency, ECF No. 43; Sealed Order, ECF No. 44;
Minute Entry, ECF No. 47. On September 6, 2019, defendant was determined by
the District Judge to be competent. Order, ECF No. 48.
Superseding Information because he is in fact guilty of those
offenses.     The Court concludes that there is a factual basis for the
plea.
        The Court concludes that defendant’s plea of guilty to Counts 1 -
3 of the Superseding Information is knowingly and voluntarily made
with understanding of the nature and meaning of the charges and of the
consequences of the plea.
        It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1, 2, and 3 of the Superseding Information be accepted.
Decision on acceptance or rejection of the plea agreement was deferred
for consideration by the District Judge after the preparation of a
presentence investigation report.
        In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.     Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
        If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
        The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of


                                      3
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




October 16, 2019                           s/ Norah McCann King
 Date                                       Norah McCann King
                                      United States Magistrate Judge
